                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 SEOUL SEMICONDUCTOR CO., LTD.
 and SEOUL VIOSYS CO., LTD.,                      Civil Action No. 2:19-cv-04951-KAM-RML
                 Plaintiffs,
    v.

 SATCO PRODUCTS, INC.,
               Defendant.



TO: THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

        PLEASE TAKE NOTICE that Nicholas A. Brown, of Greenberg Traurig, LLP, an

attorney admitted to practice in this Court by Order Granting Motion for Leave to Appear Pro Hac

Vice on September 27, 2019, hereby appears as counsel in the above entitled action for Defendant,

SATCO PRODUCTS, INC.



Dated: September 27, 2019                           /s/Nicholas A. Brown
                                                    Nicholas A. Brown
                                                    Greenberg Traurig, LLP
                                                    4 Embarcadero Center Suite 3000
                                                    San Francisco CA 94111
                                                    Email: brownn@gtlaw.com
                                                    Tel: (415) 655-1271
                                                     Fax: (415) 520-5609


                                                    Attorney for Defendant
                                                    SATCO Products, Inc.




ACTIVE 46071191v1
